Citation Nr: 1516836	
Decision Date: 04/20/15    Archive Date: 04/24/15

DOCKET NO.  14-37 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to service connection for the cause of death.


ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1945 to May 1946 and from February 1947 to July 1968.  The Veteran died in July 2002.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The notice requirements of the Veterans Claims Assistance Act of 2000 (VCAA) require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 U.S.C.A. § 5103.  The record indicates the claimant intends to pursue service connection for the cause of death on two theories:  (1) that service connection for the cause of death should be established through the presumptive provisions of 38 C.F.R. § 3.309 and (2) that service connection for the cause of death is warranted due to the effects of alcoholism as secondary to post-traumatic stress disorder (PTSD).  VA has failed to provide proper VCAA notice for either theory.  

An August 2011 letter from a private physician, N.O., M.D., indicates the Veteran may have been diagnosed with PTSD prior to his death, but the letter does not provide any indication of the specific stressor that could have triggered PTSD.  This letter also references several undocumented aspects of the Veteran's service.  Furthermore, it is unclear whether the opinion provided is based on first-hand treatment of the Veteran, or whether the information referenced in the letter was provided by a second-hand source, as the letter appears to have been written approximately nine years after the Veteran's death.  As such, reasonable efforts should be made to seek clarification of the opinion and any corresponding treatment records.  See 38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159.  

Additionally, the claims file includes what purports to be a service personnel file, dated June 23, 1968, but several details in this document appear inconsistent with the DD-214s and other personnel documents of record.  This document indicates the Veteran was awarded several prestigious medals, including the Congressional Medal of Honor.  A preliminary review of the Department of Defense website listing Congressional Medal of Honor recipients does not include the Veteran.  See U.S. Department of Defense, U.S. Air Force Medal of Honor Recipients, http://valor.defense.gov/Recipients/AirForceMedalofHonorRecipients.aspx.  Therefore, additional efforts to verify the Veteran's service, including obtaining his full service personnel records, are in order.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Request the Veteran's service personnel records.

2.  Verify whether the Veteran was awarded the Congressional Medal of Honor and/or whether he was a prisoner of war. 

3.  Send the appellant notice of the requirements for establishing service connection for PTSD, as well as notice of the requirements for establishing service connection on presumptive basis for chronic diseases as outlined in 38 C.F.R. § 3.309.  

4.  Assist the appellant in obtaining private medical records regarding the Veteran's treatment by N.O., M.D, including an addendum to the August 2011 letter.

5.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

